NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT



WHITBURN, LLC as Trustee Only, under
                                  )
the HC 13-1012 Land Trust,        )
                                  )
             Petitioner,          )
                                  )
v.                                )                     Case No. 2D15-503
                                  )
DEUTSCHE BANK NATIONAL TRUST      )
COMPANY, as Indenture Trustee for )
American Home Mortgage Investment )
Trust 2005-2; BHEMAUL RAGOOBIR;   )
VILMA RAGOOBIR; SOUTH BAY LAKES )
HOMEOWNER'S ASSOCIATION, INC.;    )
and UNKNOWN TENANT n/k/a Aisha    )
Waller,                           )
                                  )
             Respondents.         )
                                  )

Opinion filed January 6, 2016.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Raul
C. Palomino, Jr., Senior Judge.

Heather A. DeGrave of Walters, Levine,
Klingensmith & Thomison, P.A., Tampa, for
Petitioner.

Jeremy W. Harris and David F. Knobel of
Morris, Laing, Evans, Brock & Kennedy,
Chtd., West Palm Beach; and Morgan L.
Weinstein of Van Ness Law Firm, PLC,
Deerfield Beach, for Respondent Deutsche
Bank National Trust Company, as Indenture
Trustee for American Home Mortgage
Investment Trust 2005-2.

No appearance for remaining Respondents.




BLACK, Judge.

              Whitburn, LLC, as trustee only under the HC 13-1012 Land Trust, seeks

certiorari review of the trial court's postjudgment order striking its objection to the

foreclosure sale in the underlying mortgage foreclosure action. Whitburn, a nonparty to

the mortgage foreclosure action, contends that the trial court denied it procedural due

process by striking its objection to the foreclosure sale and that the sale abrogated

Whitburn's redemption rights. Because the order at issue is final as to Whitburn, we

convert this proceeding to an appeal from a final order. We affirm the order striking the

objection without further comment. See generally Whitburn, LLC v. Wells Fargo Bank.

N.A., Case No. 2D14-5563 (Fla. 2d DCA Dec. 18, 2015).



VILLANTI, C.J., and NORTHCUTT, J., Concur.




                                             -2-